United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1798
Issued: November 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal of a January 25, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a hearing loss, tinnitus or migraine headaches
causally related to factors of her federal employment, as alleged.
On appeal, appellant contends that she definitely had a hearing loss and that the decision
of OWCP was based on only one doctor’s opinion. She questioned the evaluation of the medical
evidence and argued that she submitted diagnoses from three doctors who agreed that she
suffered hearing loss. Appellant contended that the hearing loss is a direct result from loud music

1

5 U.S.C. § 8101 et seq.

coming from boom box at her place of employment and that playing the music was a violation of
the rules of the employing establishment.
FACTUAL HISTORY
On January 9, 2012 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that on January 6, 2012, due to continued blasting of music from the radio
directed at her work location, she suffered from tinnitus, some hearing loss in the left ear and
migraine headaches.
In support of her claim, appellant submitted a January 6, 2012 report by Dr. Cesar A.
Torres, a Board-certified family practitioner, who diagnosed tinnitus and high frequency hearing
loss. Dr. Torres referred her to Dr. Mary E. Gorman, a Board-certified otolaryngologist, for an
evaluation.
By letter dated January 12, 2012, OWCP informed appellant that the evidence was
insufficient and listed the additional items necessary to prove her claim.
In a January 12, 2012 report, Dr. Gorman diagnosed otalgia, headache, noise-induced
hearing loss, tinnitus and temporamandibular joint disorder. She also treated appellant on
January 18, 2012 for a headache.
Appellant submitted an undated statement indicating that she has complainedabout the
blasting of the radio to hersupervisor, but that the supervisor told her that there was nothing
wrong with a little music. She contended that the radio problem has created a hostile
environment and animosity towards her.
On April 13, 2012 OWCP referred appellant to Dr. Stephen Bane, a Board-certified
otolaryngologist, for a second opinion. In an April 30, 2012 report, Dr. Bane reported normal
findings on physical and audiometric examination. He diagnosed appellant with normal hearing
with tinnitus. In response to specific questions posed, Dr. Bane opined that her exposure to noise
at work did not cause hearing loss. He indicated that appellant’s hearing was essentially normal,
and stated, “Even so, noise from a boom box would not be deemed sufficient to have caused
hearing loss if she had any.”Dr. Bane also noted that her hearing loss was not in excess of what
would normally be due to presbycusis.
In a June 18, 2012 decision, OWCP denied appellant’s claim as she had not established a
causal relationship between the accepted factor of her federal employment and the diagnosed
condition.
On July 10, 2012 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on November 13, 2012, she testified that the loud music got
worse in April to May 2011 when a new manager allowed the music. Appellant indicated that
there is still music directed towards her area from the boom box and that she is exposed to the
music two hours a day five days a week. She noted that she complained repeatedly about the
music but nothing was done. Appellant alleged that the music from the boom box gave her
headaches and hearing loss.

2

By decision dated January 25, 2013, OWCP’s hearing representative affirmed the denial
of appellant’s claim as she failed to provide medical evidence that established that her injury was
causally related to the accepted factor of employment.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA4 and that he or
she filed his or her claim within the applicable time limitation.5 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.6 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue9 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,10 must be one of reasonable medical

2

Id. at§§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); see also 5 U.S.C. § 8101(1).

5

R.C., 59 ECAB 427 (2008);Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

Mary J. Briggs, 37 ECAB 578 (1986).

10

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

certainty,11and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the established incident or factor of employment.12
ANALYSIS
Appellant alleged that she suffered from hearing loss, tinnitus and migraine headaches as
a result of being exposed to loud music coming from a boom box that was aimed in the direction
of her work space for two hours a day five days a week. Althoughshe filed a claim for a
traumatic injury, the Board notes that she is actually alleging an occupational disease. A
traumatic injury refers to injury caused by a specific event or incident or series of incidents
occurring within a single workday or work shift whereas an occupational disease refers to an
injury produced by employment factors which occur or are present over a period longer than a
single workday or work shift.13 As appellant alleged injury as a result of being exposed to loud
noise over a period of time, her claim is properly treated as an occupational disease claim.
The Board finds that appellant did not meet her burden of proof to establish that she
sustained hearing loss, tinnitus or migraine headaches causally related to the accepted factors of
her federal employment. It is not disputed that appellant was exposed to music from a boom box
during the course of her employment. However, appellant’s claim was denied as she failed to
establish that she sustained a diagnosed medical condition causally related to this exposure.
In order to determine the extent and degree of any employment-related hearing loss,
OWCP referred appellant to Dr. Bane, for a second opinion examination. Dr. Bane diagnosed
appellant with normal hearing with tinnitus. After reporting his normal findings on physical and
audiometric examination, he indicated that, although her hearing was essentially normal, noise
from a boom box would not be deemed sufficient to have caused hearing loss if she had any.
Dr. Bane noted that any hearing loss could be attributable to presbycusis.
Dr. Torreshad diagnosed tinnitus and high frequency hearing loss and referred appellant
to Dr. Gorman, who noted that she showed signs of noise-induced hearing loss in her most recent
audiogramJanuary 9, 2012, which was very likely the result of continuous exposure to loud
noise. He also treated appellant for a headache. However,neither Dr. Torres nor Dr. Gorman
provided an opinion as to whether appellant’s exposure to loud music during her federal
employment caused her hearing loss, tinnitus or headaches. Dr. Gorman’s statement that
appellant’s hearing loss was likely the result of continuous exposure to loud noise does not infer
that appellant’s exposure to music two hours a day at work was the cause of her medical
conditions.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was caused by her employment is sufficient to
11

See Morris Scanlon, 11 ECAB 384, 385 (1960).

12

See William E. Enright, 31 ECAB 426, 430 (1980).

13

20 C.F.R. § 10.5(ee), (q); B.B., Docket No. 13-256 (issued August 13, 2013).

4

establish causal relationship.14 As she did not submit a rationalized medical opinion establishing
a causal relationship between her accepted employment activities and a diagnosed medical
condition, she failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.§ 8128(a)
and 20 C.F.R.§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a hearing loss,
tinnitus or migraine headaches causally related to factors of her federal employment, as alleged.
ORDER
IT IS HEREBY ORDERED THATthe decision of the Office of Workers’
Compensation Programs dated January 25, 2013 is affirmed.
Issued: November 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Walter D. Morehead, 31 ECAB 188 (1986).

5

